Title: To Thomas Jefferson from David Austin, 9 March 1801
From: Austin, David
To: Jefferson, Thomas



Respected Sir—
Philadelphia March 9th. 1801—

Though a stranger to your person, I doubt not but as a Gentleman of science, of benevolence & of regard to the pacification of the present jarring interests of the World, you will indulge me with a moment’s attention on a very interesting theme.
The Nations need to be pacified. From what quarter shall the Olive Branch be seen to come!—For this the Nations are looking, & the pious are longing.—
To you, Sir, appertains, under God, the introduction of this exploit. From this nation went forth the arrows of war, & from us must go the healing leaf.—
The forwarding of the ratification of the late Convention to France, presents an avenue through which this design may be floated.—The impediments, hitherto, found to lie in the way of this Commission  teach that there is something, yet in the wheel of providence to be presented.
A new Œra, under your administration, at the commencment of this New period of time, is about to discover the opening design.—The prophets of the last section of the Gospel Œconomy have expected that to them would appertain the overturning of the papal power, & the introduction of the pacification which was to follow. Providence hath disappointed their expectation. The deed hath been performed by National means.—By National means, the pacific Empire, to follow, is to be introduced. In your hand, it now lies to commission the man capable, under God, not only to consolidate the Union between the two Republicks, in question, but to suggest, not to say introduce that system of National fraternity, which all wish to see displayed.
The design gets its birth in this Country; but is to unfold its beauties & energies, on the European Theatre.
If Mr. Livingston excuses himself from the task, which all suppose he will do;—then, think of the pointings of providence; of the agonies of the World, of our Nation’s glory, & of your own honor. It is in the hand that moves this pen to introduce, & to perform, thro’ the instrumentality of yr. Commission, this exploit. I am at command.—
Excuse the liberty I take in forwarding a paper, struck this day, introductory to the object contemplated; even, though intellectual & moral influence, only, should be applied. I find a high interest in this City; & much mental preparation for the happy event.—
Your inaugurating speech has mightily calmed political tumult at home; it only remains that you perfect the begun enterprize by extending the Olive leaf to contending Nations.
National & diplomatic operations are much more pointed & operative than those that are merely suasive. If you let off the arrow, you will stand as a “Mighty Hunter before the Lord”—
Though I am to remove to the Union Hotel, Market street, in a few days, my address will remain at “the George Tavern.”
with all due esteem.

David Austin

